UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7889


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADELSON MICHEL, a/k/a Mike, a/k/a Cowboy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:06-cr-00041-GEC-RSB-1; 5:13-cv-80669-GEC-
RSB)


Submitted:   February 7, 2014             Decided:   February 14, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.       Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia; Joseph W.H. Mott, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adelson Michel seeks to appeal the district court’s

order dismissing his motion as a successive 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate       of    appealability.     28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Michel has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense    with       oral   argument      because      the    facts    and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3